Case 1:20-cv-03220-DDD-KLM Document 1 Filed 10/27/20 USDC Colorado Page 1 of 7




                                 IN'TIIE UNIIT]IID STATES DISTRICT' COURT
                                    FOR TIIE DISTRIC'I OF COLORADO
                                                                                       FILED
                                                                            UNITED STATES DISTRICT COURT
                                                                                 DENVER, COLORADO
       CiviLl Action No.                                                             10/27/2020
                                                                              JEFFREY P. COLWELL, CLERK
                                        (T'o be supplied by the court)


        Kaltharine A. lVlclntyre (PRo   sE)   i


                                                                         Plaintiff



        Anil Mereddy

        Deepika Merr:dd'yr



        Shiv Suraj Rental, LLC




                                                                         Defendant(s).

       (List each nanred alefendant on a r"lborate line. If you
                                                                  cannptfit the names               ts in
       tle snale nrovidedl, please write ',ie2e attached',"ii the ,pod,
                                                                        above and attr              al
       shee* af paper witht the
                                futt list of ncrmes. The names o1"tt p"y"ndants listed in the above
       caption must be id'entical tct those contained in sectioi
                                                                  B. "bo not includ.eaclclresse:s here.)




                                                  COMPLAINT


                                                    NOTICE
      Federal Rule of  civil Procedure 5.2 addresses the privacy and security concerns resr:Llting
      public access to electronic court files.i Under his                                           from
                                                          rule, pup"rs filed with the court should not




     lPlainl;iff need not sernd exhilbits, affidavits, grievances,
                                                                   $,it1rsss statementsr, 01 any other
     !1149IBl{r tlgClerk,s Offlq: with ithis complaint.
Case 1:20-cv-03220-DDD-KLM Document 1 Filed 10/27/20 USDC Colorado Page 2 of 7




   A.        PLAINI]]IFF II\IFOR]\{,ATION
                                                                         to
                                                    vour address where rase-retated papers,may be
   {:;:;,f:X";:,!,*:':,:::.'."'^{-1:^:!1y":
                                          o\"od't,ni,. Faiture n t.Jp|o\,ii,7,"'t",7rlii!,1,"#fi?,i,i^
   )7::',n::.!::::,f ,:,:::,.i{:!*p"
   cour,t may result in,lisnt,issal o1^"vour cas,e.
                                                                                                       ,r"
    Kal.frarine A.   Mclntyre          9457 s. University Blvd., #526 Highlands Ranch,                    gr0126
                                                                                                    co.
    (Name ana comptete               nrtt"rg *1d".*)                 I
    (7:10)   695-8790 Kathy@coloradocareerproject.com
    (Tr:i eph<lne number         anrG--rit
                                              "ddr.*)
   B.        DEFENDANT(fi)TNFORMATTON
                      I I otv g inf,trm
                                in          a,t i o n        r
                                                        fo       e
                                                                                                                              tf
                                      1ropJr.,,
                      e,le,l,}s,e"e.o,o                                                                    ',"r:;;r!r':::;,
                      d"rtzndcrnts shou,ld be lal
                                                                                                           1ION.,,
    Def,endant   l:     Anil Mereddy t46o2Tango [_oop, parker, C0. g0134
                        Q'[amr: arrd complet" t Eiting uaOr"s.)
                        (303) i347-9S9,+ amereddi@gmail.com
                         (lielep,hone number un,l                        .nrrul uaOr.r, lf mowrrt
                                                                     I




    Defendarrt   2: - Deepika Mereddy                        1,4tj}2 Tango Loop, parkerl CO. g0134
                        O6---"d .*rpl"t.                                      uddr.rr)
                                                             "rrrli,rg
                        (303) 615-725j' dmereddrl@gmail.com
                        (Telephone nurnber u"d o.ruitlaAr* if                            t*,*jo)
                        Shiv Suraj Rental, LLC L46O2Tango Loop, piarlter,
   Deferndant    3:                                                       CO. g0134
                       Q\ame and complete mailing addressy
                       (303) 847-9s9rr
                       (Tdephone nunober
                                                         "nd
                                                                     bf"m
   Defendant 4:
                       (Nznrne and cornplete mauiling address)



                       ('IelephLone number und                       .-orail uddr..s
Case 1:20-cv-03220-DDD-KLM Document 1 Filed 10/27/20 USDC Colorado Page 3 of 7




   C.      JURISDTIC]IION
   Identifu the 'statutor.y authority that allows the court to
                                                               consider 1]our claim(s): (c:heck one)
   l-l
   IX-t    Federal question pursuant to zs uis.c. 1331 (claims
                                                    $          arising under the constirution,
           laws, or treaties of the Urrited Stafes)


           List the specific lederal statute, treaty, and/or provision(s)
                                                                          of the United States
           Constitutrion that are at issue in this case.

           Federal Fair Housing Act (196g)           ;       Fair Housing Amendments Act (1s88)




          Diversity of citrizr:nship pursuant to 28 U.S.C. 1332 (a
                                                             $        nlatter between irLdividual or
          corporate citizens of diflferent staters and the amount in
                                                                     c;r4troversy exceecls $75,000)

          Plarintiff is a citizr>n of the State of



          If Defendant      1   is'n    individual, Defen<rant I is a citizen of



          If   Defenda.nt   I   is a   .orporutiorr,     I




          Defendant 1 is incorporated under tjhe laws of
                                                                                                   (name    o1
          state or foreign nation).


         Defendant t has its principal place of business in
         state or foreign nartion).
                                                                                                  _ (name   of

         (If more than one defendant is nam,bd in the complaint,
                                                                 attech an additiona,l page
         providing the sam'e inform,tionfor each additionar defenddnt.l
Case 1:20-cv-03220-DDD-KLM Document 1 Filed 10/27/20 USDC Colorado Page 4 of 7




       l),         S]IATEMIEN t OF CLAIM(S)
       State cl'early and <:ont:isely eve'ry claim that yolt are assertinS; ik this
                                                                                       action. For each clainr,
       sltecifi the right that ullegedly has beefi vi<tlated and state ol1fq"tt that supytort yo.Lff
                                                                                                           claim,
       ,,,,:,:!:!f ,^e dylp c',n which the incicrent(s) occurred, the nane(s) o.f th"',ipectfic per,son6)
       tr'n''olved      eachlclaim',.and thet specific.facts that show how <tach personwis, inlt,olvecl
                   _in                                                                                      in each
                         dl nlt        to cite specific ,legal cases to support yqwr clairn(s). tf adlditional ,space
       il::t*:   ,'1r,           .need
       ts, n.eeded to desft'ibe uny-claim or to aisert additional claints,
                                                                                 qse extra paper to cttntinue that
                    ,,,         the additionttr craim(i). prease indicate thqt additionit pr1r",
       i:::3:,          f:.::4, po.Ses regan
       taa"et tne addttt(,fol
                                                                                                    is attached and
                                                  ng thq statement of claims os "D. STATEMEI,|I. OF CLAIMS."


                                    e Acr:ommodations         & Modifications: Disability Dfiscrirnination
       CLAIM ONE:



 1_.    v/ithin   erntail rlliatog on July 1.r,2020, Defendants iterated     their request to plaintiff,s
                         I




        Attorney, Ann nglarnd, that Plaintiff should take comprehensiv photognaphs
                     f                                                             and/or videos of

        the errtire resi{ential premises in a way 1"hat featured a floori-to_ceiling
                                                                                     croverage of

        architectural dftails. on Julr,' 11, Plaintifl'declined the requebted video (reprlrted
                                                                                               tn Defendants
        on July 13 by F'laintiff's Attorney), again citing hedlth concerrls as a reason
                                                                                        for non-conrpliance:;

        :;ince rnany heavy hclxes neeried     to   bre   moved in the process.


2'      In Au51ust, Deferrdants again clarified their same request for         phot   grapfrs and videgs, 1his

        time as a term   o1=tJiscussicrn regarding       continued occupancy of plaintiff"

3.      Dt''fenrdant's same detmands were reil,:erated in multiple and
                                                                       fontinuous ennarils           to plainrtiff,
       throuSlh their Attornr:y, despite her cclntinuously citing healtllr risks involved
                                                                                                 includi'g rnobilit,y
       linritatiotts, physicial cJisabilitir-s (inclufling;broken pelvis), visrlal impairments,
                                                                                                and 6,/ years olcl.

       Plaintiff additionally explained through ht:r Attorneys Ann lEngland and
                                                                                Mikaela Fatsing;er,

       that   sl're was pacl<ing boxes   throughout the premises and coqld not physically lift bgxes; away

       from wal[s nor produtce photographs or videos with "floor-to.ceiling coverage,,
                                                                                       with her degree

       of 'compromised visia,n and mobility limitations. Her perfonmance of these
                                                                                  tasks, however,

       rr:rnained detrimental to terms of occupancy in dialog with DBfendants.
Case 1:20-cv-03220-DDD-KLM Document 1 Filed 10/27/20 USDC Colorado Page 5 of 7




                       Reasonable Accommoclations & Modificationsi Disability
     cLhIM     two:                                                           /Agr: & Health Discrirnination

             Supporting facts:

L      Fnom June    thru August,2020, Defendants repeatedly denrarf ded via email,
                                                                                   text, and plhone
       call, that FlafrntilT physically rneet wit.h themselves and
                                                                   their real estate agents,onsite at

       P[aintiffs residence. Defenclants adrJitionally requested thai plaintiff
                                                                                show the prorpenty to

       the general prrb'lic, plarticulanly prospective tenants and produce ,,floor
                                                                                   to, ceiling,,

       presentation quality photos and videos while she was physically
                                                                       moving all                 herr   belongings

       and in tlre face of   hel:r   expressed age of 6i7, physical disabillities, mobility limitations,
                                                                                                         and

       vulnenabilities to infr:ctious cliseases.'within the Covid-19
                                                                     wor;ldwide pandemic.

2'     Defendants' requests persisted even aftelr Plaintiff and plaintiff's
                                                                            attorneys prroviderd

      tt0n-orlmpliance responses and docurhentation that exemptdd plaintiff
                                                                            fr'mr such

      rerquirements due to her age, physical disabilities, and vulneriability
                                                                              to Covid-19.
      Docurnentation included (provided tct Defendants through plaintiff's
                                                                           Attornerys, Ann Errgland

      arnd   Mikaela Fatsingelr) Plain'fiff's statement, GovernorJared polis'extendecl ,,Stay
                                                                                                                l-iome,.
                                                                                                           't
      so'cial distancing mandates         for persorrs   51i+ years and   older; {nd a speciirilly-authored

     . perrsonal contact exempfion letter from Susan Keithley, MS;, CINM,              with Tri-County Flealth

      [)elpartment on July 9,2A2A, rruith the following discernment:
                                                                     "..,we believe that as an at risk

      individual, the order rcoes allow you to rerfuse entry since it
                                                                      ij recommerrdecl that ypu stay
      honre to avoid cclnt,a.ct with others.."" Plaintiff's derrials of Deifendants,
                                                                                     recpuests

      were incessant, clisr:riminatory, harass;,ing, and ultimately detrtimental
                                                                                 to her,occupancy.
      on September 10, 2020 she uras served eviction paperworr,i.
Case 1:20-cv-03220-DDD-KLM Document 1 Filed 10/27/20 USDC Colorado Page 6 of 7




                           f{aratssnrent: Incessant, Discriminatory, arrd lmproperly timed communicatio,ns
      CLAIM TFIFIEE

            Supporl.ing facts::


 t'     From April, 202rllthrough July, Plaintiff was engaged by Defendants
                                                                            in multiple levels of

        harassment that included 6am phone te;rts; high volume rnultiple
                                                                         daily communications;

        incessant and rerpeated requests for lPlaintiff actions for which she had.aIr.eerdy.iustifiably

        drlclined"F'erfornranr:e based upon ag;e, health, disability, and mobility
                                                                                   concerns; and denials.co

        dinect inquiries l:o hrer alltorneys, Ann Eng;land and Mikaela Fqtsinger.
                                                                                  Defendants,

        discrirnirrations lagainst Plainljff's health, wellbeing, and stat$d concerns
                                                                                      were continuiJl, fully

       infornred and intentional, and expressed via phone, email, arird phone
                                                                              text.

2.     On July 5th at 6:il7arn,   Defend nts texted Plaintiff, awakening her to their rressage. Said

       Derepi[<a lVererJd'y:   "l would like to co,me down and take           a video   of home for showinrg tthe

       prrrperty to possible interestr:d people..." On July 20 at 6:42qm, Defendants
                                                                                     again 6wgke

       Plaintilf to another text message: "Goocl morning. Any updbte on findin'g yoLrr
                                                                                       new pllace?,r

3.     lrr the following vveel'ls, Plaintiff's Attorneys Ann England arrd Mikaela
                                                                                  Fatsin5;er were           to make it
       cletar on mtrltip,le occasions tl"rat they   r,rrrlere   to be the point of contact. Howe,ver, on Jul,y 6,

       2020, Der:pika enraileld what:;he felt lvas her expressed rightto continue
                                                                                  to r:ontact plaintiff

       anywa'y (r:rnails c,cntirnued to either directly address Plaintilf dr "cc" her
                                                                                      as a.ioint addressee).


4.     onr July   06,2a20, Def'epfl361 l\nil Mereddy expressed his undprstanding of plaintiff,s
                                                                                                expresserJ

       concerns regarding hr:r healtl-r and des;ire to socially distance
                                                                         buu to Covid-1Sr. However,

       repeated requesl:s for Plaintifl'to confront Defendants and/or. provide them photos
                                                                                           ancl videol;

       continued through early september, as nergotiation terms of discussion.
    Case 1:20-cv-03220-DDD-KLM Document 1 Filed 10/27/20 USDC Colorado Page 7 of 7




        E.       REQUES'I FOR RELTEF
                               :sting or wltat you         wa              to do.  If additiont                     (^l
                                       requesting, use' extra             qupst   relief. pleas
                                       and label t,he additio             zgqrcling relief as
        F().R   RI,LIEF",,
 Plaintifl'requests that the court find Defendants liable for Fair Housing
                                                                                disability.and 6ge disrcriminations.
Plaintiff relc;uests the court impose monetary cllamages of
                                                                 555,000 plug court costs, lelgal fees, and where
permissibler, punitive damages against Defendiints.
                                                           Plaintiff requests !his case serve as a public example
regarding rights ancl prc-rpriety of age, disability', arrd mobility-inhibitel
                                                                                individual.s; anclthe sanctity of pub_
lic regard fo,r providing reasonabre accommodiirtions and modificationb.

Defendants were Brossly rregliigerrt ancl discriminatory, acting in
                                                                       calloup disregard f6r plaintiff,s physical
well-being and whenewitl'ral to complete a gauntlet of Defendant-mandated,
                                                                                     physrcally-demanding and
unreasonarble tilsks, the absence of performance for which was
                                                                       detrimentalto her r3crsnomic, financial and
residential r::onctitions' l\side fronr Plaintiff's actual and expressed phypical,
                                                                                   age, and hrealth limitations,
Defendanl's maintained an inf,ormed knowledge of the improbability
                                                                            o[their requests being cornpleted,
especially upon their foreknowledge that Plainlfiff rruas additionally
                                                                          engaged in moving (additionally by
Defendant,s' delnanrls) within a pandemic.
        F.       I),LA]INTIIIF'S SIGNATURE

       I dr;clare under penalty of perjury that I ilm 1,he plaintiff in thris adtion, that I
                                                                                             have read this
       cornPlaint, and that the information in this complaint is true and borrect
                                                                                       . See )SIJ.S.C. $ 1746;
       18 Lr.S.C. $ 1621.


.      Ijnder Federal Rulr: of rilivril procedure 1.1, b
                                                                                                best o{.m,/
       knowledge, infbrmation, arrd beltief that.l,his
                                                                                                I 1br an improper
       purpose, suoh as to harass, cause unneceti
       (z; i, ,ot,p"rted by exisring law or by    ant                                           l,:lj',1l11ff*t*'
                                                   I
       exirsting [au'; (3) 1hr"" factual contentions
                                                                                           ly so identified,
       will likely have evidentiary support after areasonable opportunit[r for further inr,,estigation
       diq,-rr-to"nr c,nA /A\ +1.^                                .      Y.
                                                                                                       or
                               ^^*^1 ^:^a ^+1^^,,---:--                   ..qlir.-.nt,    --
                                                                                                   li   .
                                            4                                            "rn,,i-




       (Rev.ised l)ecr:mber 2017\
